Citation Nr: 0417062	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  03-30 806	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic right knee 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from February 1999 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a rating decision of June 2002, the RO granted service 
connection (and a noncompensable evaluation) for 
patellofemoral syndrome of the left knee.  The veteran voiced 
her disagreement with the assignment of a noncompensable 
evaluation, with the result that, in a subsequent decision of 
November 2002, the RO granted a 10 percent evaluation for the 
veteran's service-connected patellofemoral syndrome of the 
left knee.  Once again, the veteran voiced her disagreement 
with the assignment of a 10 percent evaluation for her 
service-connected left knee disorder, with the result that, 
in August 2003, there was issued a Statement of the Case on 
the issue of an increased evaluation for service-connected 
left patellofemoral syndrome.  However, the veteran has 
failed to perfect her appeal as to that particular issue.  
Accordingly, the sole issue currently before the Board is 
that of entitlement to service connection for a chronic right 
knee disability.

Finally, based on a review of the veteran's file, it would 
appear that she at one time requested a hearing, either at 
the RO or before the Board, prior to a final adjudication of 
her claims.  However, in correspondence of January 2004, the 
veteran's accredited representative made it clear that the 
veteran no longer wished to appear "for her appeal hearing."  
This statement was based upon a personal conversation with 
the veteran, and effectively withdraws her request for a 
personal hearing.  See 38 C.F.R. § 20.702(e) (2003).

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
right knee disability.  In that regard, in January 2001, 
during the veteran's period of active military service, she 
was seen for a complaint of right knee pain.  Reportedly, one 
week earlier, the veteran had been playing football, at which 
time she fell and her knee "went the wrong way."  A physical 
examination conducted at that time revealed some tenderness 
to palpation at the lateral collateral ligament, the lateral 
femoral condyle, and the lateral tibial condyle.  The 
clinical assessment was right knee strain (iliotibial 
ligament strain, positive lateral collateral ligament).

Approximately 10 days later, the veteran was seen for follow-
up of her right knee problems.  At that time, the veteran 
stated that her knee felt better, and that she was able to 
maneuver, and had a greater range of motion.  Pain was still 
present, though only on extreme flexion.  On physical 
examination, there was mild tenderness to palpation at the 
lateral tibial condyle and the lateral collateral ligament.  
Range of motion was intact, and strength was 5+.  The 
clinical assessment was resolving right knee strain.

Pertinent evidence of record is to the effect that the 
veteran was administratively separated from service for 
asthma.

The Board notes that, in May 2002, the veteran underwent a VA 
compensation and pension examination in conjunction with her 
claim for service connection for a left knee disability.  As 
might be expected, that examination encompassed only the 
veteran's left knee.  The veteran subsequently filed a claim 
for service connection for a chronic right knee disorder, 
with the result that she was scheduled for an additional VA 
examination for compensation purposes.  While based on the 
evidence of record, the veteran failed to report for that 
examination, it is unclear whether notice of the examination 
was, in fact, sent to the proper address.  In that regard, in 
correspondence from QTC Medical Services dated in June 2003, 
it was noted that mail addressed to the veteran had come back 
as undeliverable, and that her phone had been disconnected.

The Board notes that, at the time of the attempted scheduling 
of the aforementioned examination, the veteran apparently 
resided at 212 Lakeside Drive in Newport, North Carolina  
28750.  However, shortly thereafter, the veteran changed her 
address to Post Office Box 1224, Hamlet, North Carolina  
28345.  Under the circumstances, it is unclear whether the 
veteran did, in fact, receive notice of the examination in 
question.

The Board observes that, in recent correspondence of January 
2004, the veteran's accredited representative stated that, 
based on a telephone conversation with the veteran, she had 
never received the VA letter notifying her of her personal 
hearing.  (As noted above, the veteran subsequently withdrew 
her request for that hearing.)  In that same correspondence, 
it was noted that the veteran's current address was Post 
Office Box 1224, Hamlet, North Carolina  28345.  However, 
according to the veteran, she would soon be moving to 
Virginia, since her husband, who was with the United States 
Coast Guard, was being transferred there.  The veteran's 
accredited representative advised her to contact a county 
veterans service officer when she arrived in Virginia, and to 
request a change of address.  The veteran was further advised 
to request that her claims folder be transferred to the 
Roanoke, Virginia, Regional Office.

Under the circumstances, it is unclear whether the veteran 
did, in fact, receive notice of the VA compensation 
examination scheduled for evaluation of her right knee.  
Accordingly, an additional attempt will be made to schedule 
that examination prior to a final adjudication of the 
veteran's current claim.

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2003, the date of 
the most recent pertinent evidence of 
record, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and her 
representative should be informed of any 
such problem. 

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of her claimed right 
knee disability.  The RO is advised that 
the veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notification(s) must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have an adverse effect on her 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic right knee 
pathology, and, if so, whether that 
pathology is as likely as not the result 
of some incident or incidents of her 
period of active military service.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner.  Moreover, a 
notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for a chronic right knee disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and her 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the Statement of the 
Case in August 2003.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


